MEMORANDUM OPINION
                                       No. 04-09-00643-CV

                                    Kenneth LUKASIK, et al.,
                                           Appellants

                                                v.

                              Adam MCGRAW and Wendy McGraw,
                                        Appellees

                      From the County Court at Law No 3, Bexar County, Texas
                                      Trial Court No. 349514
                          Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 17, 2010

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was originally due to be filed no later than November 16, 2009. On

November 20, 2009, this court granted appellants’ motion for extension of time thereby making

appellants’ brief due to be filed no later than December 16, 2009. On December 28, 2009, after

no brief had been filed, this court ordered appellants to show cause why this appeal should not be

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a). On January 12, 2010, appellants
                                                                                04-09-00643-CV


filed a response to the show cause order asserting computer problems and seeking an additional

thirty days to file the brief.

        In accordance with Appellants’ request the brief was due to be filed no later than

February 11, 2010. As of today’s date, no brief has been filed. The appeal is, therefore,

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



                                                PER CURIAM




                                               -2-